MEMORANDUM **
Dev Anand and his two daughters, Shee-tal Shrishty Anand and Arachana Anamika Anand, natives and citizens of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, see Itur-ribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and deny in part and grant in part the petition for review, and remand.
The BIA did not abuse its discretion in denying the petitioners’ motion to reopen, filed more than eleven years after the BIA’s final order, because the motion to reopen was untimely and did not meet any of the regulatory exceptions to the September 30, 1996 deadline. See 8 C.F.R. § 1003.2(c)(2), (3).
The BIA’s decision did not address the petitioners’ contention that they were eligible for relief under the Convention Against Torture. Accordingly, we remand for further proceedings. See Barroso v. Gonzales, 429 F.3d 1195, 1208-09 (9th Cir. 2005) (remanding after stating that the BIA is “not free to ignore arguments raised by a petitioner” (internal quotation *645marks and citation omitted)); see also INS v. Ventura, 537 U.S. 12, 17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW DENIED in part; GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.